DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of 1-11 in the reply filed on 1/19/2022 is acknowledged.  The traversal is on the ground(s) that the group of inventions previously stated in the restriction requirement contain a special technical feature that makes a contribution over the prior art. This is not found persuasive because upon further search and consideration, the technical feature is not considered a special technical feature as it does not make a contribution over the prior art in view of Satoshi et al. (US 20080181674) and Hasebe (US 6785497) (see 35 U.S.C. 102 rejections below)
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to describe the corresponding structure for the claim limitation “stationary support structure” in claim 1 line 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitation “stationary support structure” in claim 1 line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 5, 6, and 7, it is unclear whether “a build material container” recited in line 2 of claim 5, line 2 of claim 6, and line 2-3 of claim 7, refers to the build material container of claim 1 or a different build material container. Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoshi et al. (US 20080181674).
Regarding claim 1, Satoshi teaches a supply station (toner cartridge 70 and driving device 60; Figure 2) for dispensing build material (Abstract: at a position corresponding to the discharge port, a passage hole through which the toner discharged from the discharge port passes) from a build material container (toner cartridge 70; Figure 2), comprising 
a stationary support structure (driving device 60; Figure 2) supporting a cylindrical cage (cartridge holder 66; Figure 2, 4, 7, and 8) along an axis (longitudinal axis of container 70), wherein the cylindrical cage is configured to releasably ([0124] engagement between the engaging rods 742 and the engaging stepped portion 7322 is released. Hence, when the toner cartridge 70 is drawn out of the cartridge holder 66) receive and retain the build material container (see 70 retained in 66 in Figure 8) and to be rotated in a first angular direction to rotate the build material container to dispense build material from the build material container ([0006] If a toner cartridge is mounted in the image forming apparatus, a cartridge holder which is disposed in the image forming apparatus is rotated. Thereby, the toner cartridge that is held by the cartridge holder rotates along with the cartridge holder and supplies a necessary amount of toner to the developing device).
Regarding claim 3, Satoshi teaches the supply station of claim 1, comprising a valve mechanism configured to actuate a valve (shutter 74; Figure 5) on the build material container 
Regarding claim 4, Satoshi teaches the supply station of claim 1, wherein the stationary support structure comprises a motor (motor 61; Figure 2) coupled to the cylindrical cage through a drive belt ([0074] torque from the motor 61 to the first driving gear 64… transmits the toque from the first driving gear 64 to the cartridge holder 66), wherein the drive belt passes through a bidirectional belt tensioner (pulley 62; Figure 2).
Regarding claim 5, Satoshi teaches the supply station of claim 1, wherein the cylindrical cage comprises a flat portion to align a build material container within the cylindrical cage (see annotated Figure 2 below).

    PNG
    media_image1.png
    593
    503
    media_image1.png
    Greyscale

Regarding claim 6, Satoshi teaches the supply station of claim 1, wherein the cylindrical cage comprises a latching mechanism to lock a build material container in place within the cylindrical cage ([0123] the toner cartridge 70 is pulled from the cartridge holder 66. If the end portions of the engaging rods 742 of the shutter 74 of the toner cartridge 70 reach the second 
Regarding claim 8, Satoshi teaches the supply station of claim 6, wherein the latching mechanism comprises a flag (projections 742a formed on the distal end portion of engaging rods 742; Figure 7 and 8) that is moved when a build material container is secured in place within the cylindrical cage ([0119] If the toner cartridge 70 is further inserted, as shown in FIG. 8, the projections 742a formed on the engaging rods 742 of the shutter 74 move over the engaging stepped portion 7322 of the toner cartridge 70 that advances in the direction of the arrow and the engaging rods 742 are bent at their intermediate parts). 

Claim(s) 1, 4-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe (US 6785497). 
Regarding claim 1, Hasebe teaches a supply station (toner cartridge 21, toner feeder 22, and drive unit 24; Figure 4) for dispensing build material from a build material container (toner cartridge 21; Abstract: such a toner cartridge mounted feeds toner to the developing apparatus), comprising 
a stationary support structure (drive unit 24; Figure 4) supporting a cylindrical cage (holder guide 22a; Figure 4) along an axis (longitudinal axis of toner cartridge 21), wherein the cylindrical cage is configured to releasably receive and retain the build material container (see 22a in Figure 5) and to be rotated in a first angular direction to rotate the build material container to dispense build material from the build material container (col 3 line 55-col 4 line 1).
claim 4, Hasebe teaches the supply station of claim 1, wherein the stationary support structure comprises a motor (driving motor 30; Figure 4) coupled to the cylindrical cage through a drive belt (col 3 line 55-62; see annotated Figure 4 below), wherein the drive belt passes through a bidirectional belt tensioner (see annotated Figure 4 below).

    PNG
    media_image2.png
    578
    811
    media_image2.png
    Greyscale

Regarding claim 5, Hasebe teaches the supply station of claim 1, wherein the cylindrical cage comprises a flat portion to align a build material container within the cylindrical cage (see annotated Figure 5 below).

    PNG
    media_image3.png
    728
    546
    media_image3.png
    Greyscale

Regarding claim 6, Hasebe teaches the supply station of claim 1, wherein the cylindrical cage comprises a latching mechanism (bearing 22d; Figure 5) to lock a build material container in place within the cylindrical cage (col 4 line 39-42).
Regarding claim 7, Hasebe teaches the supply station of claim 6, wherein the latching mechanism (bearing 22d; Figure 5) extends a latch up from a flat portion in the cylindrical cage (see bearing 22 in annotated Figure 5 as discussed in claim 5) to engage indentations (joint 36, opening 23b, and slits 23c; Figure 5) on a build material container (toner cartridge 21).
Regarding claim 11, Hasebe teaches the supply station of claim 1, wherein the stationary support structure comprises a brake mechanism (col 4 line 20-29) configured to engage openings (projections 22b; Figure 5 and 7) along the cylindrical cage and hold the cylindrical cage in a base position (see col 4 line 20-26 and Figure 7A and 7B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (US 20080181674), and further in view of Pearce et al. (US 20090263146).
claim 2, Satoshi teaches the supply station of claim 1. However, Satoshi fails to teach wherein the cylindrical cage is configured to be rotated in a second angular direction, opposite the first angular direction, to add build material to the build material container 
	In the same field of endeavor pertaining to a supply station for dispensing build material from a build container, Pearce teaches wherein the container is configured to be rotated in a second angular direction, opposite the first angular direction, to add build material to the build material container ([0025] reversing rotation of container 44 causes internal rib 63 to migrate toner 42 away from the opening, to the back closed end of container 44; see Figure 4A). Rotating the container in a second angular direction allows for the amount of build material in the container to be monitored, and for a lower toner alert to be issued to a user ([0031] Results of both above embodiments alone or in combination can then be used by the printing device to issue low toner alerts to a user).
Where Satoshi teaches the cylindrical cage is rotated with the build container, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cylindrical cage of Satoshi be configured to rotate in a second angular direction, opposite the first angular direction, as taught by Pearce, for the benefit of monitoring the amount of build material in the container, and alerting a user when the amount is low.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (US 20080181674), and further in view of Ekonuchi et al. (US 20160004185).
 claim 9, Satoshi teaches the supply station of claim 8. While Satoshi suggests that only a build container that agrees with the model type of a copying machine can be engaged with the stationary support ([0094] only when the model type of the electrophotographic copying machine agrees with the type of the toner cartridge 70, can the recess-and-projection portion 712d, which is formed on the second container section 712, correctly be engaged with the recess-and-projection portion 66a, which is formed on the cartridge holder 66 of the driving device 60), Satoshi fails to teach wherein the stationary support structure comprises a sensor to detect the flag. 
In the same field of endeavor pertaining to a supply station for dispensing build material from a build container, Enokuchi teaches wherein the stationary support structure comprises a sensor (phase sensor 61; Figure 4) to detect the flag (detection flag 62; Figure 4). The sensor that detects the flag allows for on-off control of the build material dispensing, and can predict the amount of material left in the container ([0120] By the on-off control of the developer supplying operation on the basis of the detection of the phase (rotation) of the developer supply container 1 in this manner, the quantitative developer supply can be carried out. In addition, by detecting the phase (rotation) of the developer supply container 1, the developer remainder in the developer supply container 1 can be predicted to a certain extent). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stationary support structure of Satoshi to comprise a sensor to detect the flag of Satoshi, as taught by Enokuchi, for the benefit of dispending the build material in an on-off manner, and predicting the amount of material left in the container.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (US 20080181674), and further in view of Nakajima (US 20120269537).
Regarding claim 10, Satoshi teaches the supply station of claim 1. However, Satoshi fails to teach wherein the stationary support structure comprises a reader configured to couple to an information chip on the build material container.
In the same field of endeavor pertaining to a supply station for dispensing build material from a build container, Nakajima teaches wherein the stationary support structure comprises a reader configured to couple to an information chip on the build material container ([0086] control section 50 rotates the toner container Ta is adjusted by the control section 50 according to the state of the toner container Ta… the toner container Ta may be provided with a memory tag such as the one with which the developing device 4a is provided, so that the control section 50 can determine the status of the toner container Ta by reading from the memory tag). Reading from an information chip on the build material container allows for determining the status of the build material container and the amount of time the container has been rotated ([0086] so that the control section 50 can determine the status of the toner container Ta by reading from the memory tag, the cumulative length of time the toner container Ta has been rotated), and the container can adjust according to the container status ([0086] the control section 50 rotates the toner container Ta is adjusted by the control section 50 according to the state of the toner container Ta).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stationary support structure of Satoshi 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743